DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1:
	An information processing device connected to a display device presenting an image of a virtual space to a user, the information processing device comprising: obtaining means for obtaining information regarding a position of a first hand of the user, a position of each fingertip of the first hand, a position of a second hand of the user, and a position of each fingertip of the second hand in a real space; object setting means for setting a position and an image of a virtual object within the virtual space; determining means for determining contact between the virtual object set within the virtual space and the first hand and the second hand of the user; and shape setting means for setting the virtual object in a deformed state when the first hand or the second hand is in contact with the virtual object; wherein the virtual object is displayed in the virtual space to the user on a display device at the position, and 
Claim 11:
A control method for an information processing device, the method comprising: obtaining information regarding a position of a first hand of the user, a position of each fingertip of the first hand, a position of a second hand of the user, and a position of each fingertip of the second hand in a real space; setting a position and an image of a virtual object within the virtual space; determining contact between the virtual object set within the virtual space and the first hand and the second hand of the user; and setting the virtual object in a deformed state when the first hand or the second hand is in contact with the virtual object; wherein the virtual object is displayed in the virtual space to the user on a display device at the position; and wherein the object setting means changes a size of the virtual object in response to contact of the first hand or the second with the virtual object.
Claim 12:
A non-transitory computer readable medium having stored thereon a program executed by a control unit for a computer connected to a display device presenting an image of a virtual space to a user, the program comprising: obtaining means for obtaining information regarding a position of a first hand of the user, a position of each fingertip of the first hand, a position of a second hand of the user, and a position of each fingertip of the second hand in a real space; object setting means for setting a position and an image of a virtual object within the virtual space; determining means for determining contact between the virtual object set within the virtual space and the first hand and the second hand of the user; and shape setting means for when the first hand or the second hand is in contact with the virtual object; wherein the virtual object is displayed in the virtual space to the user on a display device at the position, and wherein the object setting means changes a size of the virtual object in response to contact of the first hand or the second with the virtual object.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art, either singularly or in combination, teaches or fairly suggests “shape setting means for setting the virtual object in a deformed state [when] the first hand or the second hand is in contact with the virtual object; wherein the virtual object is displayed in the virtual space to the user on a display device at the position, and wherein the object setting means changes a size of the virtual object in response to contact of the first hand or the second with the virtual object.” The closest prior art is as follows:
Clements (US Pub. No. 2017/0131775) teaches virtual touch stimulation with virtual objects and surfaces.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH B LEE JR/Primary Examiner, Art Unit 2622